DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered. Claim 16 was amended to require a central area without openings wherein the central area without openings is arranged directly above the defect site and seals the defect. Applicant argues Syers teaches the exact opposite by providing a central screw with a flange or washer which contacts the barrier, wherein the flange is typically provided with an opening to receive the screw. While it is true that Syers shows an embodiment (fig.5) comprising a central screw and this screw inherently creates an opening in the film, Syers also shows embodiments which do not have a central screw and do not have a central opening (figs. 3A-4B). Even in fig.5 of Syers which shows both a central screw as well as fasteners at the perimeter, it would have been obvious to select only the peripheral fasteners since Syers teaches embodiments with fastening means located only at edges (figs. 3A-4B) and teaches anchoring means many be any of a number of arrangements such as suture material, screws, staples, tacks or other fasteners depending on special anatomical or access considerations (col.5, ll.48-59). Still, claim 1 requires a central area without openings, and the examiner interprets this to include material porosity 
Applicant argues Gerold does not relate to jaw reconstruction and is consequently silent as to sealing of defects in a jaw or sealing the Schneiderian membrane. This is not persuasive because Gerold is not relied upon to teach these limitations.
Applicant argues Lemperle directly teaches away from the present invention in that it suggests membranes with pores/apertures. This is not persuasive because Lemperle was only relied upon to teach a suitable thickness of films for use in jaw reconstruction and is not relied upon for teaching no openings in the film.
Claim Objections
Claims 36 and 37 are objected to because of the following informalities:  In claim 36, line 4, “natura” is believed to be in error for --natural--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20, 22, 23, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Syers 5,511,565 (hereafter referred to as Syers) in view of Maspero et al. 2006/0136071 (hereafter referred to as Maspero) in view of Gerold et al. DE102006011348A1 (hereafter referred to as Gerold; refer to the attached translation for passages referenced herein) in view of Lemperle et al. 6,391,059 (hereafter referred to as Lemperle).
Regarding claim 16, Syers discloses a method for cosmetic or surgical jaw reconstruction, comprising the steps of providing an implant in the form of a film 36 having a central area without macroscopic openings (figs. 3A-4B and 6), cutting the implant to a size appropriate for covering a defect site in a jaw region to be covered (see “cut” in col.3, ll.1-5), bending the implant into a curved shape (see “folded” in col.3, ll.1-5), placing the implant over the defect site in the jaw region such that the central area without macroscopic openings is arranged directly above the defect site and seals the defect (see “placed over deficit” col.3, ll.24-33; the implant is a “barrier” and therefore seals the defect), immovably fixing the implant in the jaw with at least one fastener in a fixed position at the time of placing the implant over the defect site (col.3, ll.32-33 discloses securing the barrier in place and col.3, ll.51-60 discloses suture as a fastener, col.4, ll.4-25 disclose pincers as a fastener, col.4, ll.66-67 disclose screws 52a secure the edges of the barrier, col.5, ll.1-2 discloses a staple 56 to secure the barrier, and col.5, ll.49-59 discloses the anchoring means may be any number of arrangements such as suture material, a pincer, screws, staples, tacks or other fasteners), closing soft tissue over the implant (col.2, ll.1-8), and leaving the implant to decompose in the fixed position (col.3, ll.36-40 discloses that the barrier is preferably formed of a resorbable material). Syers discloses the invention provides “a mechanical and biological barrier” in col.1, ll.60-61 and discloses the barrier is placed over a bony deficit such that the bony deficit is protected from epithelial invagination in col.1, ll.63-65. The term “barrier” implies that there are no openings for biological components, and Syers shows several embodiments and options 
Maspero teaches an implant for jaw reconstruction, in the same field of endeavor, wherein the implant has a non-porous barrier membrane (pars. 36 and 77) for the purpose of prohibiting the transport of fluids and the migration of microscopic materials such as bacteria through the membrane (par.36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier membrane of Syers to be completely non-porous as taught by Maspero in order to prevent microscopic materials including bacteria from being transported through the membrane which in turn prevents infection. While Syers in view of Maspero discloses the invention substantially as claimed, Syers in view of Maspero does not disclose providing an implant containing magnesium or a magnesium alloy and immersing the implant in acid.
Gerold teaches a resorbable bone implant, in the same field of endeavor, wherein an implant (par.28) comprises a magnesium alloy which is immersed in hydrofluoric acid to form a thin surface layer of magnesium fluoride on the material for the purpose of inhibiting initial biocorrosion in order for the implant to perform its medical purpose for a certain period of time but then rapidly corrode thereafter (pars. 13 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnesium implant material which has been immersed in hydrofluoric acid taught by Gerold for the resorbable polymeric implant materials of Syers in view of Maspero since both materials are suitable for use in bioresorbable implants. It has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Gerold teaches the magnesium implant material which is immersed in acid provides an implant material 
Lemperle teaches a method for surgical jaw reconstruction, in the same field of endeavor, wherein a film that is placed over a defect site in a jaw region has a thickness of preferably 150 microns for the purpose of being less palpable in the dental application (col.18, ll.20-31). Lemperle goes on to explain that the film does not need to be very thick since soft tissue pressure is relatively small and bone graft is often used so the membrane does not need to be as thick and strong (col.18, ll.20-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of 150 microns as taught by Lemperle for the film of Syers in view of Maspero in view of Gerold in order to provide an appropriate film thickness for use in jaw reconstruction that is less palpable.
Regarding claims 18 and 19, see the magnesium alloy taught by Gerold in pars. 19 and 32 which has a yttrium content of about 4% and does not contain iron, copper, or nickel.
Regarding claim 20, see bone filler 50 in fig.5 of Syers as well as col.4, ll.57-59 of Syers.

Regarding claim 23, Syers discloses the barrier is shapeable to allow the user to adapt the size or shape of the barrier as appropriate to cover a bony deficit and discloses the barrier can be cut, folded, or otherwise adapted to a specific bony deficit of interest (col.3, ll.1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to trim the barrier of Syers in view of Maspero in view of Gerold in view of Lemperle to include a recess on the edge of the film to make space for adjacent teeth if the barrier is larger than the space between the teeth. Such a modification would have been obvious to one of ordinary skill in the art performing the claimed method steps because if the film was too large to fit between the teeth, recesses would need to be cut into the film to fit the membrane to the space as intended.
Regarding claims 27-29, the examiner considers the steps of claims 27-29 to include further defining the step of immersing the implant in acid as claimed in claim 16 since claim 28 requires the step of immersing the film into hydrofluoric acid which is disclosed in the application for use in improving the bending and corrosion properties of the implant. As discussed above, Gerold discloses immersing the magnesium implant in hydrofluoric acid so as to form a magnesium fluoride layer. While Gerold does not specifically disclose the thickness of the magnesium fluoride layer, specifically a thickness of less than 5 microns or 2 microns, Gerold does disclose that only the surface of the magnesium device should be passivated in order to avoid undesired changes in the material properties (Gerold par.13). Therefore it would have been obvious to optimize the thickness of the magnesium fluoride layer of Syers in view of 
Regarding claims 30 and 31, Syers teaches adapting the size or shape of the barrier as appropriate to cover a bone deficit (col.3, ll.1-5), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to structure the periphery of the implant, for instance by cutting, as taught by Syers, in order to adapt the implant to a specific bone defect. It would have been further obvious to provide/structure the barrier with bores/perforations for the fasteners located at the periphery as shown in fig.5 of Syers in order to provide a guide bore/perforation to receive the fasteners. Regarding the structuring being performed prior to the bending step, the order of the steps is considered a matter of design choice since the final product is the same regardless of which step is performed first.
Regarding claims 32 and 33, Syers is directed to fixing the implant on a jaw bone defect on a jaw ridge (Syers figs. 1 and 5).
Regarding claim 34, see Syers figs.3A, 3B, and 5 which show sutures, pins, screws, or nails through bores (at least bores formed by the sutures, pins, screws, or nails) at longitudinal edge portions of the implant.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Maspero in view of Gerold in view of Lemperle as applied to claim 16 above, and further in view of Horvath WO2015/185597A2 (hereafter referred to as Horvath; refer to the attached translation for passages referenced herein; note: Horvath was effectively filed 6/4/2014 and designated the US). Syers in view of Maspero in view of Gerold in view of Lemperle discloses the invention substantially as claimed and as discussed above but does not disclose specific bending angles or radii.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the barrier of Syers in view of Maspero in view of Gerold in view of Lemperle to the claimed radius of curvature and angle as taught by Horvath in order to adapt the barrier to match the natural bone shape of the jaw.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Maspero in view of Gerold in view of Lemperle as applied to claim 16 above, and further in view of Malmquist et al. 2011/0035024 (hereafter referred to as Malmquist). Syers in view of Maspero in view of Gerold in view of Lemperle discloses the invention substantially as claimed and as discussed above. Syers also discloses that the implant can be used to cover edentulous or tooth-bearing ridges in an attempt to regraft levels of bone (Syers col.5, ll.62-65). However, Syers in view of Maspero in view of Gerold in view of Lemperle does not disclose waiting for natural bone tissue to form at the defect site under the implant and introducing a dental pin into the natural bone tissue before the implant has decomposed.
Malmquist teaches a method for jaw reconstruction using a bioresorbable membrane, in the same field of endeavor, wherein a dental implant is installed once a desired degree of natural bone has formed for the purpose of replacing a lost tooth in a region where bone has resorbed or atrophied (par.5). Malmquist further teaches the dental implant can be installed in a patient without removing the bioresorbable containment member or waiting for it to resorb for the purpose of providing maximal scheduling flexibility and convenience to the surgeon (par.25).
. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Maspero in view of Gerold in view of Lemperle as applied to claim 16 above, and further in view of Cardoso et al. 2007/0042326 (hereafter referred to as Cardoso). Syers in view of Maspero in view of Gerold in view of Lemperle discloses the invention substantially as claimed and as discussed above. Syers further discloses that the implant can be used in edentulous or tooth-bearing ridges in an attempt to regraft levels of bone (col.5, ll.60-65) but Syers in view of Maspero in view of Gerold in view of Lemperle does not disclose that sealing the defect includes sealing the Schneiderian membrane.
Cardoso teaches a method of jaw reconstruction, in the same field of endeavor, wherein a membrane is placed over a tear in the Schneiderian membrane for the purpose of patching the tear which reduces and/or eliminates the risk of infection, dispersal of graft material into the sinus cavity and failure of the graft to integrate (par.24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the implant of Syers in view of Maspero in view of Gerold in view of Lemperle to treat a tear in the Schneiderian membrane by sealing the tear with the implant as taught by Cardoso in order to reduce and/or eliminate the risk of infection, dispersal of graft material into the sinus cavity, and failure of the graft to integrate.
Claims 16, 18-20, 22, 23, 27, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Maspero in view of Tamai et al. 2013/0304134 (hereafter referred to as Tamai) in view of Lemperle.

Maspero teaches an implant for jaw reconstruction, in the same field of endeavor, wherein the implant has a non-porous barrier membrane (pars. 36 and 77) for the purpose of prohibiting the transport of fluids and the migration of microscopic materials such as bacteria through the membrane (par.36).

Tamai teaches a resorbable implant, in the same field of endeavor, wherein an implant comprises a magnesium alloy and is immersed in acid, specifically nitric acid (pars. 85 and 140), for the purpose of controlling the rate of corrosion and suppressing the rapid generation of hydrogen gas (par.89) which can cause tissue injury and damage to cells (pars. 46 and 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnesium implant material which has been immersed in nitric acid taught by Tamai for the resorbable polymeric implant materials of Syers in view of Maspero since both materials are suitable for use in bioresorbable implants. It has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). The magnesium alloy implant material that has been immersed in nitric acid taught by Tamai also provides the advantage of having higher strength and being more biodegradable than the PLA disclosed by Syers (see Tamai par.5). Note that the step of immersing the implant in acid as taught by Tamai improves the corrosion properties of the magnesium implant since the acid immersion is performed to improve the corrosion rate. Such a step also improves the bending properties since the step taught by Tamai of immersing the magnesium implant in nitric acid is identical to applicant’s implant immersion in nitric acid. While Syers in view of Maspero in view of Tamai discloses the invention substantially as claimed, Syers in view of Maspero in view of Tamai does not disclose that the film has a thickness between 70 and 200 microns.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of 150 microns as taught by Lemperle for the film of Syers in view of Maspero in view of Tamai in order to provide an appropriate film thickness for use in jaw reconstruction that is less palpable.
Regarding claims 18 and 19, see the magnesium alloy WE43 taught by Tamai in pars. 34 and 93 which has a yttrium content of about 4% and does not contain iron, copper, or nickel.
Regarding claim 20, see bone filler 50 in fig.5 of Syers as well as col.4, ll.57-59 of Syers.
Regarding claim 22, Syers discloses the fastener may be at least a pin, screw or suture in figs. 3a, 3b, and 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only apply the fasteners to the longitudinal edge portions of the implant and leave the central area of the implant without openings since Syers teaches embodiments without openings/fasteners in a central area and teaches selecting fasteners as needed depending on special anatomical and access considerations (Syers col.5, ll.48-59).
Regarding claim 23, Syers discloses the barrier is shapeable to allow the user to adapt the size or shape of the barrier as appropriate to cover a bony deficit and discloses the barrier can be cut, folded, or otherwise adapted to a specific bony deficit of interest (col.3, ll.1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to trim the barrier of Syers in view of Maspero in view of Tamai in view of Lemperle to include a recess on the edge of the film to make space for adjacent teeth if the barrier is larger than the space between the 
Regarding claim 27, Tamai teaches etching the magnesium with acid (par.85 discloses non-magnesium metals are removed by reacting with the acid) as well as coating the magnesium with an oxide layer (par.86).
Regarding claims 30 and 31, Syers teaches adapting the size or shape of the barrier as appropriate to cover a bone deficit (col.3, ll.1-5), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to structure the periphery of the implant, for instance by cutting, as taught by Syers, in order to adapt the implant to a specific bone defect. It would have been further obvious to provide/structure the barrier with bores/perforations for the fasteners located at the periphery as shown in fig.5 of Syers in order to provide a guide bore/perforation to receive the fasteners. Regarding the structuring being performed prior to the bending step, the order of the steps is considered a matter of design choice since the final product is the same regardless of which step is performed first.
Regarding claims 32 and 33, Syers is directed to fixing the implant on a jaw bone defect on a jaw ridge (Syers figs. 1 and 5).
Regarding claim 34, see Syers figs.3A, 3B, and 5 which show sutures, pins, screws, or nails through bores (at least bores formed by the sutures, pins, screws, or nails) at longitudinal edge portions of the implant.
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Maspero in view of Tamai in view of Lemperle as applied to claim 16 above, and further in view of Thijs et al. 2010/0256773 (hereafter referred to as Thijs). Syers in view of Maspero in view of Tamai in view of Lemperle discloses the invention substantially as claimed and as discussed above. The magnesium alloy . 
Thijs teaches a dental implant, in the same field of endeavor, wherein the outer surface of the implant has a low roughness of preferably less than 0.7 µm for the purpose of preventing soft tissue from adhering to the implant (par.51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the implant of Syers in view of Maspero in view of Tamai in view of Lemperle to be smooth and have a low roughness of less than 0.7 µm as taught by Thijs in order to prevent the soft tissue from adhering to the implant. While Thijs does not specifically teaches a roughness of less than 0.08 µm or 0.03 µm, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Therefore, it would have been obvious to optimize the low roughness of less than 0.7 µm as taught by Thijs to be less than 0.08 µm or 0.03 µm since Thijs teaches the general conditions of the claims, namely a low roughness, to prevent soft tissue from adhering to the implant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pezeshkian 2006/0287732 discloses a method of sinus bone augmentation comprising sealing a Schneiderian membrane defect using an implant which is fixated to the bone and filled with graft material (fig.13). Swords et al. 2010/0215718 discloses an implant for jaw reconstruction wherein .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774